Table of Contents 

 

EXHIBIT 10.17

Coronado Global Resources Inc. – Non-Executive Director Compensation Summary

 

Director Fees and Expenses

Non-Executive Directors (each, a “Director”) will receive compensation for their
services as a Director of the Board of Coronado Global Resources Inc. (the
“Company”)  in accordance with the compensation program for Directors as in
effect from time to time.  Currently, this compensation program includes: a
standard Director’s fee of A$175,000 per annum, a fee of A$330,000 per annum for
the Chairman of the Board, or a fee of A$190,000 per annum for a Director acting
as Chair of any Board Committee.  These fees include any statutory
superannuation required.  The following table sets forth Directors’ fee
arrangements:

Position

Fee*

Board Member (other than Chairman of the Board)

$121,715 (A$175,000)

Chairman of the Board

$229,521 (A$330,000)

Chairman of the Audit, Governance & Risk Committee (Additional Fee)

$10,433 (A$15,000)

Chairman of the Compensation and Nominating Committee (Additional Fee)

$10,433 (A$15,000)

Chairman of the Health Safety, Environment and Community Committee (Additional
Fee)

$10,433 (A$15,000)

 

* U.S. dollar amounts are shown based on the average exchange rate for the
fiscal year ended December 31, 2019, which was approximately A$1.00 to US$0.70

Each Director may elect to receive some of his or her annual base fees as
Restricted Security Units.

If applicable, a Director may choose to receive his or her superannuation
contributions through the Company’s superannuation fund.  Alternatively, the
Director may choose to receive his or her superannuation contributions through
his or her nominated personal superannuation fund or other complying fund.

Directors act as independent contractors and not as employees of the Company or
any of its affiliates.  Directors are not entitled to participate in any benefit
plan, policy or program sponsored or maintained by the Company or its affiliates
for the benefit of their employees.  Directors are solely responsible for making
all applicable tax filings and remittances with respect to amounts paid to the
Director as a Director.  Directors are required to provide any information or
forms reasonably requested by the Company to determine whether applicable law
requires that taxes should be withheld from any payment made to the Director
pursuant to his or her appointment letter.  Notwithstanding the foregoing, if
the Company reasonably determines that applicable law requires that such taxes
should be withheld, the Company reserves the right to withhold, as legally
required, and will notify the Director accordingly.

Directors are entitled to be reimbursed travelling and other expenses the
Director properly incurs concerning the Company’s affairs, including attending
and returning from general meetings of the Company or meetings of the Board or
Board committees.  It is the usual practice for the Company to provide transport
and accommodation for Directors in respect of Company related business.

Except for expenses associated with travelling, Directors should obtain the
approval of the Chairman for the expense before incurring such expense.  The
Company does not pay benefits (other than statutory entitlements) on retirement.

Coronado Global Resources Inc. Form 10-K December 31, 2019           1 

--------------------------------------------------------------------------------

Table of Contents 

 

Directors’ Shareholding Policy

The Company has established a Minimum Shareholding Policy for Non-Executive
Directors which requires Directors to maintain a minimum holding of Company
securities.

The Company also has in place a Securities Dealing Policy that regulates dealing
in the Company’s securities by Directors and their associates.

Directors are also required to disclose any trading in Company securities.

 

Coronado Global Resources Inc. Form 10-K December 31, 2019           2 

--------------------------------------------------------------------------------